Case 1:20-cv-01128-CCC Document1 Filed 07/02/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

 

DOROTHY BRETT
4609 W. 1028” STREET
OAK LAWN IL 60453
Plaintiff,
¥.
CIVIL ACTION NO.:
HERSHEY ENTERTAINMENT &
RESORTS COMPANY T/A
HERSHEY PARK JURY TRIAL DEMANDED
27 WEST CHOCOLATE AVE
HERSHEY PA 17033
Defendant
COMPLAINT
PARTIES

1, Plaintiff Dorothy Brett is an adult who lives at 4609 W. 102™ Street, Oak Lawn, IL
60453. She is a citizen of [hnois.

2. Defendant Hershey Entertainment & Resorts Company is a corporation organized and
existing under the laws of the Commonwealth of Pennsylvania with a principal place of business
located at 27 West Chocolate Ave, Hershey PA 17033.

3, At all relevant and material times Hershey Entertainment & Resorts Company operated
and transacted business under the fictitious name, HersheyPark,

4. At all relevant and material times the defendant operated and controlled the amusement
park commonly referred to as Hershey Park.

5, At all relevant and material times the defendant employed, controlled and/or possessed
the right to control all the employees, agents, servants, contractors and/or workers within

Hershey Park.

 
Case 1:20-cv-01128-CCC Document1 Filed 07/02/20 Page 2 of 3

VENUE AND JURISDICTION

6. This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 (diversity
jurisdiction) because plaintiff and defendant are citizens of different states and the amount in
controversy exceeds $75,000.00.

7. Venue is proper in this district under 28 U.S.C. § 1391 because defendant is in this
judicial district and the events or omissions giving rise to the claim occurred in this judicial
district.

FACTS

8. On or about July 19, 2018 the plaintiff together with her husband and children were
paying customers at Hershey Park.

9, There was a new ride/water coaster at Hershey Park called “Breakers Edge.”

10. Breakers Edge started operating at Hershey Park on or about May 26, 2018.

Il. From the date Breakers Edge started operating until July 19, 2018 at least three Hershey
Park patrons were thrown from the ride.

12. Or about July 19, 2018 the plaintiff, with her family, was on the Breakers Edge ride. As
she was riding, she was thrown into the air. Since she was holding on, she was violently pulled
back into the raft.

13. When the plaintiff was pulled back into the raft, she slammed her body and was an
immediate pain.

14. The plaintiff was taken from the ride on a backboard and taken to the hospital by
ambulance.

15. The negligence of the defendant consisted of:

a) failing to provide the plaintiff with a safe ride;

 
16.

Case 1:20-cv-01128-CCC Document1 Filed 07/02/20 Page 3 of 3

b) failure to warn the plaintiff of the dangerous condition/propensities of the ride;

c) failure to warn the plaintiff that others have been thrown ftom the ride;

d) failure to properly instruct the plaintiff in the use of the ride; :

e) failure have precautions in place to prevent incidents and injuries such as the ones
that befell the plaintiff;

fy failure to inspect the ride to determine the cause of the conditions which had

caused prior patrons to be thrown from the ride;

9) failure to use reasonable care to discover and cure this dangerous condition;
h) failure to protect the plaintiff from this dangerous condition;
i) failure to exercise the degree of caution required to protect patrons commensurate

with the risk involved with the use of this ride; and
Dd failure to take reasonable precautions to prevent injury to the plaintiff.

As a result of the negligence of the defendant the plaintiff was injured. Her injuries

consist of infuries to her spine including a fracture at L-1, disc herniation, and traumatic brain

injury. She has required surgeries to treat and cure these injuries.

17.

As a result of the negligence of the defendant the plaintiff has sustained and will continue

to suffer from pain, suffering, loss of life’s pleasures, discomfort, disfigurement, loss of earnings,

loss of earning capacity, and expenses for medications and medical attention.

WHEREFORE, plaintiff prays judgment against the defendant in the amount of

$500,000.

Respectfully submitted,

 

 
